                                                     Case 4:19-cv-02453 Document 1-3 Filed on 07/08/19 in TXSD Page 1 of 20

                                                                      2019-40359 / Court: 270
CertifiedDocumentNumber:85692869-Page1of12
CertifiedDocumentNumber:85692869-Page2of12   Case 4:19-cv-02453 Document 1-3 Filed on 07/08/19 in TXSD Page 2 of 20
CertifiedDocumentNumber:85692869-Page3of12   Case 4:19-cv-02453 Document 1-3 Filed on 07/08/19 in TXSD Page 3 of 20
CertifiedDocumentNumber:85692869-Page4of12   Case 4:19-cv-02453 Document 1-3 Filed on 07/08/19 in TXSD Page 4 of 20
CertifiedDocumentNumber:85692869-Page5of12   Case 4:19-cv-02453 Document 1-3 Filed on 07/08/19 in TXSD Page 5 of 20
CertifiedDocumentNumber:85692869-Page6of12   Case 4:19-cv-02453 Document 1-3 Filed on 07/08/19 in TXSD Page 6 of 20
CertifiedDocumentNumber:85692869-Page7of12   Case 4:19-cv-02453 Document 1-3 Filed on 07/08/19 in TXSD Page 7 of 20
CertifiedDocumentNumber:85692869-Page8of12   Case 4:19-cv-02453 Document 1-3 Filed on 07/08/19 in TXSD Page 8 of 20
CertifiedDocumentNumber:85692869-Page9of12   Case 4:19-cv-02453 Document 1-3 Filed on 07/08/19 in TXSD Page 9 of 20
CertifiedDocumentNumber:85692869-Page10of12   Case 4:19-cv-02453 Document 1-3 Filed on 07/08/19 in TXSD Page 10 of 20
CertifiedDocumentNumber:85692869-Page11of12   Case 4:19-cv-02453 Document 1-3 Filed on 07/08/19 in TXSD Page 11 of 20
CertifiedDocumentNumber:85692869-Page12of12   Case 4:19-cv-02453 Document 1-3 Filed on 07/08/19 in TXSD Page 12 of 20
              Case 4:19-cv-02453 Document 1-3 Filed on 07/08/19 in TXSD Page 13 of 20




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this July 8, 2019


     Certified Document Number:        85692869 Total Pages: 12




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-02453 Document 1-3 Filed on 07/08/19 in TXSD Page 14 of 20

                                                                     2019-40359 / Court: 270
CertifiedDocumentNumber:85692870-Page1of1
              Case 4:19-cv-02453 Document 1-3 Filed on 07/08/19 in TXSD Page 15 of 20




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this July 8, 2019


     Certified Document Number:        85692870 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:85752860-Page1of2   Case 4:19-cv-02453 Document 1-3 Filed on 07/08/19 in TXSD Page 16 of 20
CertifiedDocumentNumber:85752860-Page2of2   Case 4:19-cv-02453 Document 1-3 Filed on 07/08/19 in TXSD Page 17 of 20
              Case 4:19-cv-02453 Document 1-3 Filed on 07/08/19 in TXSD Page 18 of 20




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this July 8, 2019


     Certified Document Number:        85752860 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:85814772-Page1of1   Case 4:19-cv-02453 Document 1-3 Filed on 07/08/19 in TXSD Page 19 of 20
              Case 4:19-cv-02453 Document 1-3 Filed on 07/08/19 in TXSD Page 20 of 20




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this July 8, 2019


     Certified Document Number:        85814772 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
